Citation Nr: 0217306	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to April 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection for PTSD.

Although the July 2002 Appellant's Brief lists the issue on 
appeal as "service connection for an acquired psychiatric 
disorder, described as post traumatic stress disorder (PTSD) 
and a factitious disorder, with physical symptoms versus 
Munchausen Syndrome," all prior procedural history in this 
case is consistent only with a claim for service connection 
for PTSD.  Therefore, the facts and analysis in this 
decision pertain only to the claim currently within the 
Board's jurisdiction; namely, service connection for PTSD.  
The veteran or his representative may of course submit new 
claims for service connection for other psychiatric or 
physical disabilities to the RO, if this is indeed the 
veteran's intention.


FINDINGS OF FACT

1.  There is no credible supporting evidence to show that 
the claimed in-service PTSD stressor, an attack and robbery 
on the veteran in 1987 in Puerto Rico, actually occurred.

2.  In not responding to April 2000 and September 2001 
letters requesting more specific information regarding the 
claimed 1987 attack and robbery in Puerto Rico, the veteran 
has failed to cooperate in the development of his claim. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
the discussions in the July 2000 rating decision, the 
November 2000 statement of the case, the February 2002 
supplemental statement of the case (SSOC), and numerous 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
Of particular importance in this case are letters sent to 
the veteran in April 2000 and September 2001, both 
requesting further information on the veteran's claimed 
stressor.  

In April 2000, the veteran was informed that he must 
describe how long his claimed stressors lasted, how 
destructive they were, what his role was during the events, 
and in what way these experiences disturbed his current day 
to day behavior.  

The veteran did not respond to this request and never 
completed and returned the provided PTSD stressor 
development worksheet.    After receiving further evidence 
and reviewing a December 1999 VA medical record, the RO 
noted the veteran gave a history during treatment of having 
been attacked and robbed in 1987 in Puerto Rico.  The RO 
further noted the ongoing diagnosis of PTSD rendered in 
February 2000, with the 1987 robbery explicitly cited as the 
PTSD stressor.  The RO further received the veteran's 
December 2000 VA Form 9, in which he contended his service 
records would show evidence of the attack in Puerto Rico.  
He asserted that he had requested records from the service 
department three times, but had received no reply.  

He gave no indication of the nature of the service 
department records he had sought, or the nature of the 
service records that would substantiate his claim.  The RO 
responded by obtaining a large quantity of service personnel 
records from 1983 to 1990, none of which corroborated the 
claimed stressor.  The veteran further wrote that he did not 
seek mental health services while on active duty because of 
the stigma attached.  He wrote that when attacked he was 
taking pictures of the lagoon and bridge as he was soon due 
for a transfer and had limited pictures of his 3 1/2 years 
stationed in San Juan.  He asserted that a report was filed 
with the Commonwealth of Puerto Rico Police, and that he was 
treated for the attack at a civilian hospital.  

As a result, in a September 2001 letter, the RO specifically 
requested the veteran to provide medical evidence showing 
treatment from the attack and robbery in 1987, and to 
provide a detailed description of the attack which caused 
his PTSD, to include location, names, dates, and 
circumstances.  He was also requested to provide a copy of 
the police report of the attack if he had a copy in his 
possession.  He was advised that if he was having difficulty 
obtaining these records, VA may be able to help.  He has 
never responded to this letter.  The February 2002 
supplemental statement of the case specifically advised the 
veteran of the provisions of the VCAA and the laws and 
regulations for service connection for PTSD.  

He was advised that the ground for denial of his claim was 
that there was no credible supporting evidence of a 
relationship between the current diagnosis of PTSD and his 
military service or claimed events during service.  It was 
further noted in the SSOC that the veteran had failed to 
reply to the September 2001 request for further information 
or evidence needed to assist in establishing the credibility 
of his claimed stressor.  In sum, he has been notified and 
made aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records, service personnel records for years prior to, at 
the time of,  and subsequent to the claimed attack in 1987, 
VA treatment records after service, and VA records of 
treatment associating current PTSD with the claimed attack 
in Puerto Rico.  In addition, as noted in detail above, the 
RO contacted the veteran by letter in September 2001 and 
asked him to provide more specific information regarding his 
claimed stressor and any pertinent treatment records.  

In essence, the veteran has failed to cooperate in 
development of his claim by not responding to this letter.  
The duty to assist in the development and the adjudication 
of a claim is not a one-way street.  Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 
100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran's failure to respond to inquiries regarding his 
claimed stressor constituted a failure to cooperate in the 
development and adjudication of his claim, and was a factor 
for the current disallowance, rather than further 
development, of his claim.  

At this point, after two inquiries as to specifics of the 
stressor, VA is aware of little more than that the veteran 
claims to have been attacked and robbed in Puerto Rico near 
a lagoon or bridge somewhere in Puerto Rico in 1987, that a 
police report is claimed to have been filed somewhere in 
Puerto Rico, and that the veteran was treated at a general 
hospital in Puerto Rico.  



He has contended service records would substantiate his 
stressor, but has been no more specific than the words 
"service records" in identifying the records that would 
substantiate his claim.  This is clearly insufficient 
information for the accomplishment of effective further 
development as to the credibility of the veteran's claimed 
stressor, and credible supporting evidence of the stressor 
is a necessary element of any claim for service connection 
for PTSD.  See 38 C.F.R. § 3.304(f).

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim for service connection for PTSD.  Further, 
the RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

As  noted above, the veteran served on active duty from June 
1976 to April 1992.  He seeks service connection for PTSD; 
he claims to have PTSD as a result of being the victim of an 
attack in Puerto Rico in 1987, during his period of active 
service, in which he was robbed and injected with a drug.  
He claims to have filed a police report of the incident and 
to have received treatment at a private hospital.

Service personnel records dating from November 1983 to July 
1990 indicate that the veteran was stationed in San Juan, 
Puerto, Rico, from November 1983 to May 1986, but at other 
locations thereafter.  None of the service personnel records 
contain information corroborating the claimed attack and 
robbery in Puerto Rico.

Service medical records of treatment in 1987 show that the 
veteran received extensive treatment, to include surgery of 
the left upper extremity, for bilateral ulnar nerve 
entrapment, and for chronic pain syndrome.  He received 
prescription medications for his pain.  

August 1990 treatment records include diagnoses of narcotic 
dependency and chronic left wrist pain.  A September 1990 
psychiatric consultation resulted in an Axis I diagnosis of 
opioid dependence.

Clinical evaluation at an October 1990 in-service Initial 
Medical Board examination was normal for psychiatric 
disability.  In the history associated with the examination, 
the veteran indicated he had experienced or experienced now 
depression or excessive worry.   

A December 1990 Initial Medical Board evaluation resulted in 
the following diagnoses:  1) chronic recurrent bilateral 
ulnar nerve entrapment syndrome; 2) chronic pain syndrome; 
and 3) chronic medication dependency syndrome.  A 
psychiatric evaluation resulted in diagnoses of chronic pain 
syndrome; however, whether this was on a purely functional 
or organic basis could not be determined.  There were some 
indications during the evaluation of an underlying 
personality disorder.  The diagnosis of drug dependency to 
prescribed medication was made, and the psychiatric 
consultant strongly recommended inpatient detoxification in 
an appropriate level medical institution.  

The December 1990 psychiatric evaluation resulted in Axis I 
diagnoses of "RIO" (the meaning of this acronym is unclear) 
factitious disorder with physical symptoms, and rule out 
Munchausen Syndrome opioid dependency and abuse.  Axis II 
diagnoses were adult anti-social behavior, rule out anti 
social personality disorder, not enough criteria to diagnose 
this patient but MMPI questions this diagnosis.  The 
psychiatrist opined that the veteran was likely to become a 
ward of the state, secondary to his GAF score (69) and 
psychological pathology.  He was found currently not fit for 
duty.   

At a September 1991 in-service psychiatry clinic evaluation, 
resulting in a six-page hand-written report, Axis I 
diagnoses were the following:  1) opioid dependence, did not 
exist prior to enlistment; cannabis abuse, in remission, 
existed prior to enlistment; and marital problems.  Axis II 
diagnoses included deficiencies in character, and borderline 
and antisocial traits.  

The veteran's DD Form 214 reflects that he was discharged 
from service in April 1992, permanently retired by reason of 
physical disability.

A July 1992 VA medical certificate of treatment includes a 
diagnostic impression of no mental illness.  

In January 1993, the veteran was found entitled to 
vocational rehabilitation, due to impairment of the ulnar 
nerve of the right and left upper extremities.  

In September 1993, the veteran began to receive running VA 
mental health clinic diagnoses of depression and dysthymia.  

VA records of treatment in December 1999 state by history 
that that veteran was attacked and robbed while stationed in 
Puerto Rico in 1987.  The history states that apparently his 
attackers injected him with something and he had to go to 
the hospital and was give narcan.  The history also includes 
very personal traumatic childhood events.  The diagnoses 
were PTSD, chronic severe; major depressive disorder; and 
marijuana abuse.

VA records of treatment in January 2000 state that the 
veteran "is 50% SC for PTSD."  The assessments include PTSD, 
chronic, severe; major depressive disorder; and substance 
abuse, much less frequent.  

VA records of treatment in February 2000 state the veteran 
is "50% SC but not for psych."  Assessments include 
diagnoses of major depressive disorder with panic, PTSD 
secondary to attack while in Puerto Rico, and substance 
abuse by history.  

In a February 2000 VA Form 9, the veteran contended his 
service records would show evidence of the attack in Puerto 
Rico.  He further wrote that he did not seek mental health 
services while on active duty because of the stigma 
attached.  He wrote that when attacked he was taking 
pictures of a lagoon and bridge as he was soon due for a 
transfer and had limited pictures of his 3 1/2 years stationed 
in San Juan.  He asserted that a report was filed with the 
Commonwealth of Puerto Rico Police, and that he was treated 
for the attack at a civilian hospital.

The Board has reviewed all additional evidence of record, 
none of which corroborates his claimed stressor of being 
attacked and robbed while in Puerto Rico.


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  

1) medical evidence diagnosing the condition; 

2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and 

3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R § 3.304(f).

If the claimed stressor is not combat related, the veteran's 
lay testimony regarding his in-service stressor is 
insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The United States Court 
of Appeals for Veterans Claims (CAVC) has held that there is 
no requirement that such corroboration must be found in the 
service records.  However, the credible supporting evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio, 9 Vet. App. at 166.


Analysis

In the instant case, a current diagnosis of PTSD has been 
established, and as reflected in a February 2000 VA 
treatment record, was associated by a physician with the 
claimed in-service stressor, a 1987 attack and robbery upon 
the veteran in Puerto Rico.  Thus, two of the three required 
elements of a claim for service connection for PTSD are at 
least arguably met.  See 38 C.F.R. § 3.304(f).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein. The contemporaneously 
recorded service medical records and service personnel 
records include no report of an incident in which the 
veteran was attacked and robbed while in Puerto Rico.  

The Board has reviewed the service medical and personnel 
records, to include the 1987 records and the veteran's later 
psychiatric service medical records, but there is no hint or 
trace of the veteran's claimed stressor - these records fail 
to provide any corroboration of the claimed robbery and 
attack.  The absence of any mention of such an attack in the 
large quantity of service records associated with the claims 
file, and the failure of the veteran to mention the attack 
during years of post-service psychiatric treatment until 
1999, approximately 7 years after service, tends to 
undermine the credibility of the veteran in his assertions 
as to the claimed stressor.  The veteran's apparent 
hesitance to provide further details of the claimed stressor 
also undermines his credibility.  His credibility in this 
case is low, and the preponderance of documentary evidence 
is to the effect that the claimed stressor did not occur.

There is no evidence that the veteran engaged in combat or 
that his claimed stressor  was related to combat with the 
enemy.  To establish service connection for PTSD, the record 
must therefore contain evidence, other than the veteran's 
lay testimony and after-the-fact medical nexus evidence, to 
corroborate his claimed non-combat stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

The precise legal ground for the denial of the claim for 
service connection for PTSD in this case is that veteran's 
non-combat stressor is not corroborated by any independent 
evidence of record (other than his lay testimony and the 
after-the-fact medical nexus opinion of a VA physician); the 
claim for service connection for PTSD must therefore fail.  
38 C.F.R. § 3.304(f).  

As noted above, the veteran has twice been contacted by the 
RO and requested to provide more specific details as to his 
claimed stressor, so as to facilitate corroboration of the 
claimed stressor.  He failed to respond to either inquiry.  
This was a factor in the Board's decision to deny the claim 
based on the evidence of record, rather than request further 
development in an attempt to corroborate the claimed 
stressor.

As the preponderance of the evidence is against the claim 
for service connection for PTSD, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

